Name: Council Regulation (EU) NoÃ 870/2013 of 9Ã July 2013 amending Regulation (EC) NoÃ 2866/98 as regards the conversion rate to the euro for Latvia
 Type: Regulation
 Subject Matter: monetary relations;  Europe;  monetary economics
 Date Published: nan

 12.9.2013 EN Official Journal of the European Union L 243/1 COUNCIL REGULATION (EU) No 870/2013 of 9 July 2013 amending Regulation (EC) No 2866/98 as regards the conversion rate to the euro for Latvia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 140(3) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Central Bank, Whereas: (1) Council Regulation (EC) No 2866/98 of 31 December 1998 on the conversion rates between the euro and the currencies of the Member States adopting the euro (1) determines the conversion rates as from 1 January 1999. (2) According to Article 4 of the 2003 Act of Accession, Latvia is a Member State with a derogation as defined in Article 139(1) of the Treaty on the Functioning of the European Union. (3) Pursuant to Council Decision 2013/387/EU of 9 July 2013 on the adoption by Latvia of the euro on 1 January 2014 (2), Latvia fulfils the necessary conditions for the adoption of the euro and the derogation in favour of Latvia is abrogated with effect from 1 January 2014. (4) The introduction of the euro in Latvia requires the adoption of the conversion rate between the euro and the Latvian lats. This conversion rate should be set at 0,702804 lats per 1 euro, which corresponds to the current central rate of the lats in the exchange rate mechanism (ERM II). (5) Regulation (EC) No 2866/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 2866/98, the following line is inserted between the conversion rates applicable to the Cyprus pound and the Luxembourg franc: = 0,702804 Latvian lats. Article 2 This Regulation shall enter into force on 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 359, 31.12.1998, p. 1. (2) OJ L 195, 18.7.2013, p. 24.